

 
EXHIBIT 10.5
 
GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise modified,
this “Guaranty” or this “Agreement”), dated as of December 21, 2007, is made by
AFTERSOFT NETWORK N.A., INC., a Delaware corporation, MAM SOFTWARE LTD., a
limited liability company formed under the laws of England and Wales, AFTERSOFT
GROUP (UK) LTD., a limited liability company formed under the laws of England
and Wales, AFS WAREHOUSE DISTRIBUTION MANAGEMENT, INC., a Delaware corporation,
AFS TIRE MANAGEMENT, INC., a Delaware corporation, and AFS AUTOSERVICE INC., a
Delaware corporation (each a “Guarantor” and collectively the “Guarantors”), in
favor of COMVEST CAPITAL, LLC, a Delaware limited liability company (the
“Lender”).
 
STATEMENT OF PURPOSE
 
Pursuant to the terms of the Revolving Credit and Term Loan Agreement of even
date herewith by and between Aftersoft Group, Inc. (the “Borrower”) and the
Lender (as same may be amended, modified, supplemented and/or restated from time
to time, the “Loan Agreement”), the Lender has agreed to make Loans to the
Borrower in the principal amount of up to $6,000,000 at any time outstanding,
upon the terms and subject to the conditions set forth therein.
 
Each of the Guarantors is a direct Wholly-Owned Subsidiary of the Borrower.
 
The Borrower and the Guarantors, though separate legal entities, comprise one
integrated financial enterprise, and the Loans will inure, directly or
indirectly, to the benefit of each of the Guarantors.
 
It is a condition precedent to the obligation of the Lender to make the Loans
under the Loan Agreement that the Guarantors shall have executed and delivered
this Guaranty to the Lender.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the Lender
to enter into the Loan Agreement and to make the Loans thereunder, the
Guarantors hereby agree with the Lender as follows:
 
ARTICLE I
 
DEFINED TERMS
 
SECTION 1.1 Definitions. The following terms when used in this Guaranty shall
have the meanings assigned to them below:
 
“Additional Guarantor” means each direct or indirect Subsidiary of the Borrower
which hereafter becomes a Guarantor pursuant to Section 4.17 hereof and Section
5.11 of the Loan Agreement.
 
“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).
 
 
 

--------------------------------------------------------------------------------

 
 
“Guaranteed Obligations” has the meaning set forth in Section 2.1.
 
“Guaranty” means this Guaranty Agreement, as amended, modified, supplemented
and/or restated from time to time.
 
SECTION 1.2 Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Guaranty, including the preambles and recitals hereof,
shall have the meanings ascribed to them in the Loan Agreement. In the event of
a conflict between capitalized terms defined herein and in the Loan Agreement,
the Loan Agreement shall control. The words “hereof,” “herein”, “hereto” and
“hereunder” and words of similar import when used in this Guaranty shall refer
to this Guaranty as a whole and not to any particular provision of this
Guaranty, and Section references are to this Guaranty unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Guarantor, shall refer to such Guarantor’s Collateral or
the relevant part thereof. The word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation,” unless
otherwise specified.
 
ARTICLE II
 
GUARANTY
 
SECTION 2.1 Guaranty. Each Guarantor hereby, jointly and severally with the
other Guarantors, unconditionally guarantees to the Lender and its successors,
endorsees, transferees and assigns, the prompt payment and performance of all
Obligations of the Borrower, whether primary or secondary (whether by way of
endorsement or otherwise), whether now existing or hereafter arising, whether or
not from time to time reduced or extinguished (except by payment thereof) or
hereafter increased or incurred, whether enforceable or unenforceable as against
the Borrower, whether or not discharged, stayed or otherwise affected by any
Applicable Insolvency Law or proceeding thereunder, whether matured or
unmatured, whether joint or several, as and when the same become due and payable
(whether at maturity or earlier, by reason of acceleration, mandatory repayment
or otherwise), in accordance with the terms of the agreements and instruments
evidencing such Obligations, including all renewals, extensions or modifications
thereof (all such Obligations of the Borrower being hereafter collectively
referred to as the “Guaranteed Obligations”).
 
SECTION 2.2 Bankruptcy Limitations on Guarantors. Notwithstanding anything to
the contrary contained in Section 2.1, it is the intention of each Guarantor and
the Lender that, in any proceeding involving the bankruptcy, reorganization,
arrangement, adjustment of debts, relief of debtors, dissolution or insolvency
or any similar proceeding with respect to any Guarantor or its assets, the
amount of such Guarantor’s obligations with respect to the Guaranteed
Obligations shall be equal to, but not in excess of, the maximum amount thereof
not subject to avoidance or recovery by operation of Applicable Insolvency Laws
after giving effect to Section 2.3. To that end, but only in the event and to
the extent that after giving effect to Section 2.3 such Guarantor’s obligations
with respect to the Guaranteed Obligations or any payment made pursuant to such
Guaranteed Obligations would, but for the operation of the first sentence of
this Section 2.2, be subject to avoidance or recovery in any such proceeding
under Applicable Insolvency Laws after giving effect to Section 2.3, the amount
of such Guarantor’s obligations with respect to the Guaranteed Obligations shall
be limited to the largest amount which, after giving effect thereto, would not,
under Applicable Insolvency Laws, render such Guarantor’s obligations with
respect to the Guaranteed Obligations unenforceable or avoidable or otherwise
subject to recovery under Applicable Insolvency Laws. To the extent any payment
actually made pursuant to the Guaranteed Obligations exceeds the limitation of
the first sentence of this Section 2.2 and is otherwise subject to avoidance and
recovery in any such proceeding under Applicable Insolvency Laws, the amount
subject to avoidance shall in all events be limited to the amount by which such
actual payment exceeds such limitation and the Guaranteed Obligations as limited
by the first sentence of this Section 2.2 shall in all events remain in full
force and effect and be fully enforceable against such Guarantor. The first
sentence of this Section 2.2 is intended solely to preserve the rights of the
Lender hereunder against such Guarantor in such proceeding to the maximum extent
permitted by Applicable Insolvency Laws and neither such Guarantor, the
Borrower, any other Guarantor nor any other Person shall have any right or claim
under such sentence that would not otherwise be available under Applicable
Insolvency Laws in such proceeding.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 2.3 Agreements for Contribution.
 
(a) To the extent that any Guarantor is required, by reason of its obligations
hereunder, to pay to the Lender an amount greater than the amount of value (as
determined in accordance with Applicable Insolvency Laws) actually made
available to or for the benefit of such Guarantor on account of the Loan
Agreement, this Guaranty or any other Loan Document, such Guarantor shall have
an enforceable right of contribution against the remaining Guarantors, and the
remaining Guarantors shall be jointly and severally liable for repayment of the
full amount of such excess payment. Subject only to the subordination provided
in Section 2.3(d), such Guarantor further shall be subrogated to any and all
rights of the Lender against the Borrower and the remaining Guarantors to the
extent of such excess payment.
 
(b) To the extent that any Guarantor would, but for the operation of this
Section 2.3 and by reason of its obligations hereunder or its obligations to
other Guarantors under this Section 2.3, be rendered insolvent for any purpose
under Applicable Insolvency Laws, each of the Guarantors hereby agrees to
indemnify such Guarantor and commits to make a contribution to such Guarantor’s
capital in an amount at least equal to the amount necessary to prevent such
Guarantor from having been rendered insolvent by reason of the incurrence of any
such obligations.
 
(c) To the extent that any Guarantor would, but for the operation of this
Section 2.3, be rendered insolvent under any Applicable Insolvency Law by reason
of its incurring of obligations to any other Guarantor under the foregoing
Sections 2.3(a) and (b), such Guarantor shall, in turn, have rights of
contribution to the full extent provided in the foregoing Sections 2.3(a) and
(b) against the remaining Guarantors, such that all obligations of all of the
Guarantors hereunder and under this Section 2.3 shall be allocated in a manner
such that no Guarantor shall be rendered insolvent for any purpose under
Applicable Insolvency Law by reason of its incurrence of such obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Notwithstanding any payment or payments by any of the Guarantors hereunder,
or any set-off or application of funds of any of the Guarantors by the Lender,
or the receipt of any amounts by the Lender with respect to any of the
Guaranteed Obligations, none of the Guarantors shall be entitled to be
subrogated to any of the rights of the Lender against the Borrower or the other
Guarantors or against any collateral security held by the Lender for the payment
of the Guaranteed Obligations, nor shall any of the Guarantors seek any
reimbursement from the Borrower or any of the other Guarantors in respect of
payments made by such Guarantor in connection with the Guaranteed Obligations,
until all amounts owing to the Lender on account of the Guaranteed Obligations
are paid in full and the Revolving Credit Commitment has been terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Guaranteed Obligations shall not have been paid in full
or the Revolving Credit Commitment has not terminated, such amount shall be held
by such Guarantor in trust for the benefit of the Lender, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Lender in the exact form received by such Guarantor (duly
endorsed by such Guarantor to the Lender, if required) to be applied against the
Guaranteed Obligations, whether matured or unmatured, in the order set forth in
the Loan Agreement.
 
SECTION 2.4 Nature of Guaranty.
 
(a) Each Guarantor agrees that this Guaranty is a continuing, unconditional
guaranty of payment and performance and not of collection, and that its
obligations under this Guaranty shall be primary, absolute and unconditional,
irrespective of, and unaffected by:
 
(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Loan Agreement or any other Loan Document or any
other agreement, document or instrument to which the Borrower or any Subsidiary
is or may become a party;
 
(ii) the absence of any action to enforce this Guaranty, the Loan Agreement or
any other Loan Document or the waiver or consent by the Lender with respect to
any of the provisions of this Guaranty, the Loan Agreement or any other Loan
Document;
 
(iii) the existence, value or condition of, or failure to perfect any Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Lender in respect of such security
or guaranty (including, without limitation, the release of any such security or
guaranty); or
 
(iv) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor;
 
it being agreed by each Guarantor that, subject to the first sentence of Section
2.2, its obligations under this Guaranty shall not be discharged until the final
indefeasible payment and performance, in full, of the Guaranteed Obligations.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Each Guarantor represents, warrants and agrees that its obligations under
this Guaranty are not and shall not be subject to any counterclaims, offsets or
defenses of any kind against the Lender or the Borrower, whether now existing or
which may arise in the future.
 
(c) Each Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings between the Borrower and any of the
Guarantors, on the one hand, and the Lender, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon this
Guaranty.
 
SECTION 2.5 Waivers. To the extent permitted by law, each Guarantor expressly
waives all of the following rights and defenses (and agrees not to take
advantage of or assert any such right or defense):
 
(a) any rights it may now or in the future have under any statute, or at law or
in equity, or otherwise, to compel the Lender to proceed in respect of the
Obligations against the Borrower or any other Person or against any security for
or other guaranty of the payment and performance of the Guaranteed Obligations
before proceeding against, or as a condition to proceeding against, such
Guarantor;
 
(b) any defense based upon the failure of the Lender to commence an action in
respect of the Guaranteed Obligations against the Borrower, such Guarantor, any
other guarantor or any other Person or any security for the payment and
performance of the Guaranteed Obligations;
 
(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Guarantor of its obligations under, or the enforcement by the Lender of this
Guaranty;
 
(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein) of whatever kind or nature with respect to any of
the Guaranteed Obligations and waives, to the extent permitted by Applicable
Law, the benefit of all provisions of law which are or might be in conflict with
the terms of this Guaranty; and
 
(e) any and all right to notice of the creation, renewal, extension or accrual
of any of the Obligations and notice of or proof of reliance by the Lender upon,
or acceptance of, this Guaranty.
 
Each Guarantor agrees that any notice or directive given at any time to the
Lender which is inconsistent with any of the foregoing waivers shall be null and
void and may be ignored by the Lender, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Lender has specifically agreed otherwise in
writing. The foregoing waivers are of the essence of the transaction
contemplated by the Loan Agreement and the other Loan Documents and, but for
this Guaranty and such waivers, the Lender would decline to enter into the Loan
Agreement and the other Loan Documents.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 2.6 Modification of Loan Documents, etc. The Lender shall not incur any
liability to any Guarantor as a result of any of the following, and none of the
following shall impair, limit or release this Guaranty or any of the obligations
of any Guarantor under this Guaranty:
 
(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;
 
(b) any action under or in respect of the Loan Agreement or the other Loan
Documents in the exercise of any remedy, power or privilege contained therein or
available to any of them at law, in equity or otherwise, or waiver or refrain
from exercising any such remedies, powers or privileges;
 
(c) any amendment or modification, in any manner whatsoever, of the Loan
Documents;
 
(d) any extension or waiver of the time for performance by any Guarantor, any
other guarantor, the Borrower or any other Person, or compliance with, any term,
covenant or agreement on its part to be performed or observed under a Loan
Document, or waiver of such performance or compliance or consent to a failure
of, or departure from, such performance or compliance;
 
(e) the taking and holding security or Collateral for the payment of the
Obligations or the sale, exchange, release, disposal of, or other dealing with,
any property pledged, mortgaged or conveyed, or in which the Lender has been
granted a Lien, to secure any indebtedness of any Guarantor, any other guarantor
or the Borrower to the Lender;
 
(f) the release of anyone who may be liable in any manner for the payment of any
amounts owed by any Guarantor, any other guarantor or the Borrower to the
Lender; or
 
(g) any modification or termination of any intercreditor or subordination
agreement pursuant to which claims of other creditors of any Guarantor, any
other guarantor or the Borrower are subordinated to the claims of the Lender.
 
SECTION 2.7 Demand by the Lender. In addition to the terms set forth in this
Article II and in no manner imposing any limitation on such terms, if all or any
portion of the then outstanding Guaranteed Obligations are declared to be
immediately due and payable, then the Guarantors shall, upon demand in writing
therefor by the Lender to the Guarantors, pay all or such portion of the
outstanding Guaranteed Obligations then due and payable or declared due and
payable.
 
SECTION 2.8 Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Lender may enforce against the Guarantors their respective
obligations and liabilities hereunder and exercise such other rights and
remedies as may be available to the Lender hereunder, under the Loan Agreement
or the other Loan Documents or otherwise.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 2.9 Benefits of Guaranty. The provisions of this Guaranty are for the
benefit of the Lender and its successors, transferees, endorsees and assigns,
and nothing herein contained shall impair, as between the Borrower and the
Lender, the obligations of the Borrower under the Loan Documents. In the event
that all or any part of the Obligations are transferred, endorsed or assigned by
the Lender to any Person or Persons as permitted under the Loan Agreement, any
reference to a “Lender” herein shall be deemed to refer similarly and ratably to
such Person or Persons.
 
SECTION 2.10 Termination; Reinstatement.
 
(a) Subject to Section 2.10(c) below, this Guaranty shall remain in full force
and effect until all the Guaranteed Obligations shall have been indefeasibly
paid in full.
 
(b) No payment made by the Borrower, any Guarantor, or any other Person received
or collected by the Lender from the Borrower, any Guarantor, or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the obligations of the Guarantors or any payment received or
collected from such Guarantor in respect of the obligations of the Guarantors),
remain liable for the obligations of the Guarantors up to the maximum liability
of such Guarantor hereunder until the Guaranteed Obligations shall have been
indefeasibly paid in full.
 
(c) Each Guarantor agrees that, if any payment made by the Borrower or any other
Person applied to the Obligations is at any time annulled, set aside, rescinded,
invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or repaid, or the proceeds of any Collateral are required to be
refunded by the Lender to the Borrower, its estate, trustee, receiver or any
other Person, including, without limitation, any Guarantor, under any Applicable
Law or equitable cause, then, to the extent of such payment or repayment, each
Guarantor’s liability hereunder (and any Lien or Collateral securing such
liability) shall be and remain in full force and effect, as fully as if such
payment had never been made, and, if prior thereto, this Guaranty shall have
been canceled or surrendered (and if any Lien or Collateral securing such
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Guaranty (and such Lien or Collateral)
shall be reinstated in full force and effect, and such prior cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of such Guarantor in respect of the amount of such payment (or any
Lien or Collateral securing such obligation).
 
SECTION 2.11 Payments. Payments by the Guarantors shall be made to the Lender,
to be credited and applied to the Guaranteed Obligations in accordance with the
Loan Agreement, in immediately available Dollars to the account designated by
the Lender.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lender to make the Loans, each Guarantor hereby represents and
warrants that:
 
SECTION 3.1 Existence. Such Guarantor is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, has the requisite power and authority to own, lease and operate its
properties and to carry on its business as now being and hereafter proposed to
be conducted and is duly qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization and the failure to be so
qualified would have a Material Adverse Effect.
 
SECTION 3.2 Authorization of Agreement; Enforceability. Such Guarantor has the
right, power and authority to execute, deliver and perform this Guaranty and has
taken all necessary corporate or other organizational action to authorize its
execution, delivery and performance of this Guaranty. This Guaranty has been
duly executed and delivered by the duly authorized officers of such Guarantor
and this Guaranty constitutes the legal, valid and binding obligation of such
Guarantor enforceable against such Guarantor in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.
 
SECTION 3.3 No Conflict; Consents. The execution, delivery and performance by
such Guarantor of this Guaranty will not, by the passage of time, the giving of
notice or otherwise, violate any material provision of any Applicable Law or
contractual obligation of such Guarantor and will not result in the creation or
imposition of any Lien upon or with respect to any property or revenues of such
Guarantor. No consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or governmental authority and no consent of any other
Person (including, without limitation, any stockholder or creditor of such
Guarantor), is required in connection with the execution, delivery, performance,
validity or enforceability of this Guaranty.
 
SECTION 3.4 Litigation. No actions, suits or proceedings before any arbitrator
or governmental authority are pending or, to the Knowledge of such Guarantor,
threatened by or against such Guarantor or against any of its properties with
respect to this Guaranty or any of the transactions contemplated hereby.
 
SECTION 3.5 Title to Assets. Such Guarantor has a valid ownership or leasehold
interest in any and all real property owned or occupied by it, and has good
title to all of its personal property sufficient to carry on its business free
of any and all Liens of any type whatsoever, except Permitted Liens.
 
SECTION 3.6 Solvency. As of the Closing Date (or such later date upon which such
Guarantor became a party hereto), such Guarantor (i) has capital sufficient to
carry on its business and transactions and all business and transactions in
which it engages and is able to pay its debts as they mature, (ii) owns property
having a value, both at fair valuation on a going concern basis, and at present
fair saleable value on a going concern basis, greater than the amount required
to pay its probable liabilities (including contingencies), and (iii) does not
believe that it will incur debts or liabilities beyond its ability to pay such
debts or liabilities as they mature, subject in each case to the first sentence
of Section 2.2.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
MISCELLANEOUS
 
SECTION 4.1 Amendments in Writing. None of the terms or provisions of this
Guaranty may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.04 of the Loan Agreement.
 
SECTION 4.2 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 9.06 of the Loan
Agreement; provided that notices and communications to the Guarantors shall be
directed to the Guarantors at the address of the Borrower set forth in Section
9.06 of the Loan Agreement.
 
SECTION 4.3 Enforcement Expenses, Indemnification.
 
(a) Each Guarantor agrees to pay or reimburse the Lender on written demand for
all its reasonable costs and expenses incurred in connection with enforcing or
preserving any rights under this Guaranty and the other Loan Documents to which
such Guarantor is a party, including, without limitation, the reasonable fees
and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to the Lender.
 
(b) Each Guarantor agrees to pay, and to save the Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Guaranty.
 
(c) Each Guarantor agrees to pay, and to save the Lender harmless from, any and
all liabilities, obligations, losses, damages, penalties, costs and expenses in
connection with actions, judgments, suits, costs, expenses or disbursements of
any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Guaranty to the extent the
Borrower would be required to do so pursuant to the Loan Agreement and/or the
Collateral Agreement.
 
(d) The agreements in this Section 4.3 shall survive repayment of the
Obligations and all other amounts payable under the Loan Agreement and the other
Loan Documents.
 
SECTION 4.4 Governing Law. This Guaranty shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
giving effect to principles of conflicts of laws.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 4.5 Consent to Jurisdiction and Venue.
 
(a) Each Guarantor (and, by its acceptance of this Agreement, the Lender) hereby
irrevocably consents to the non-exclusive personal jurisdiction of all state and
federal courts located in New York, New York (and any courts from which an
appeal from any of such courts must or may be taken) in any action, claim or
other proceeding arising out of any dispute in connection with this Agreement
and the other Loan Documents, any rights or obligations hereunder or thereunder,
or the performance of such rights and obligations. Each Guarantor hereby
irrevocably consents to the service of a summons and complaint and other process
in any action, claim or proceeding brought by the Lender in connection with this
Agreement or the other Loan Documents, any rights or obligations hereunder or
thereunder, or the performance of such rights and obligations, on behalf of
itself or its property, by registered or certified mail, return receipt
requested, and otherwise in the manner specified in Section 9.06 of the Loan
Agreement. Nothing in this Section 4.5 shall affect the right of the Lender to
serve legal process in any other manner permitted by Applicable Law or affect
the right of the Lender to bring any action or proceeding against any Guarantor
or its properties in the courts of any other jurisdictions.
 
(b) The Guarantors hereby irrevocably waive any objection each may have now or
in the future to the laying of venue in the aforesaid jurisdiction in any
action, claim or other proceeding arising out of or in connection with this
Guaranty, any other Loan Document or the rights and obligations of the parties
hereunder or thereunder. The Guarantors irrevocably waive, in connection with
such action, claim or proceeding, any plea or claim that the action, claim or
proceeding has been brought in an inconvenient forum.
 
SECTION 4.6 Preservation of Remedies, Damages.
 
(a) Preservation of Certain Remedies. The parties hereto and the other Loan
Documents preserve, without diminution, certain remedies that such Persons may
employ or exercise freely, either alone, in conjunction with or during a
dispute. Each such Person shall have and hereby reserves the right to proceed in
any court of proper jurisdiction or by self-help to exercise or prosecute the
following remedies, as applicable: (i) all rights to foreclose against any real
or personal property or other security by exercising a power of sale granted in
the Loan Documents or under Applicable Law or by judicial foreclosure and sale,
including a proceeding to confirm the sale, (ii) all rights of self-help
including peaceful occupation of property and collection of rents, set-off, and
peaceful possession of property, and (iii) obtaining provisional or ancillary
remedies including injunctive relief, sequestration, garnishment, attachment,
appointment of receiver and in filing an involuntary bankruptcy proceeding.
Preservation of these remedies does not limit the power of an arbitrator to
grant similar remedies that may be requested by a party in a dispute.
 
(b) No Punitive/Exemplary Damages. The Lender and each Guarantor hereby agree
that no such Person shall have a remedy of punitive or exemplary damages against
any other party to a Loan Document and each such Person hereby waives any right
or claim to punitive or exemplary damages that it may now have or may arise in
the future in connection with any dispute hereunder or under any other Loan
Document, whether such dispute is resolved through arbitration or judicially.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 4.7 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
LENDER AND EACH GUARANTOR HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF
ANY DISPUTE IN CONNECTION WITH THIS GUARANTY, THE NOTE OR THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS.
 
SECTION 4.8 No Waiver by Course of Conduct, Cumulative Remedies. The Lender
shall not by any act (except by a written instrument pursuant to Section 4.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising on the part of the Lender, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Lender
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.
 
SECTION 4.9 Successors and Assigns. This Guaranty shall be binding upon and
shall inure to the benefit of each Guarantor (and shall bind all Persons who
become bound as a Guarantor under this Guaranty), the Lender and their
successors and assigns; provided that no Guarantor may assign, transfer or
delegate any of its rights or obligations under this Guaranty without the prior
written consent of all holders of Obligations.
 
SECTION 4.10 Severability. If any provision hereof is held by a court of
competent jurisdiction to be invalid or unenforceable in any jurisdiction, then,
to the fullest extent permitted by law, (a) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of the Lender in order to carry out the intentions of the
parties hereto as nearly as may be possible; and (b) the invalidity or
unenforceability of any provisions hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.
 
SECTION 4.11 Headings. The various section headings used in this Guaranty are
for convenience of reference only and shall not affect the meaning or
interpretation of this Guaranty or any provisions hereof.
 
SECTION 4.12 Counterparts. This Guaranty may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.
 
SECTION 4.13 Set-Off. Each Guarantor hereby irrevocably authorizes the Lender,
at any time and from time to time during the continuance of an Event of Default,
without notice to such Guarantor or any other Guarantor, any such notice being
expressly waived by each Guarantor, to set off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Lender (or any agent of the Lender)
to or for the credit or the account of such Guarantor, or any part thereof, in
such amounts as the Lender may elect, against and on account of the obligations
and liabilities of such Guarantor to the Lender hereunder, as the Lender may
elect, whether or not the Lender has made any demand for payment. The Lender
shall notify such Guarantor promptly of any such set-off and the application
made by the Lender of the proceeds thereof; provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Lender under this Section 4.13 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Lender may have.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 4.14 Integration. This Guaranty and the other Loan Documents represent
the agreement of the Guarantors and the Lender with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Lender relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the other Loan
Documents.
 
SECTION 4.15 Acknowledgements. Each Guarantor hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guaranty and the other Loan Documents to which it is a party;
 
(b) the Lender as such has no fiduciary relationship with or duty to any
Guarantor arising out of or in connection with this Guaranty or any of the other
Loan Documents, and the relationship between the Guarantors, on the one hand,
and the Lender as such, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lender or among the Guarantors and the Lender.
 
SECTION 4.16 Releases. At such time as the Guaranteed Obligations shall have
been indefeasibly paid in full, this Guaranty and all obligations (other than
those expressly stated to survive such termination) of the Guarantors hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party.
 
SECTION 4.17 Additional Guarantors. Each direct or indirect Subsidiary of the
Borrower that is required to become a party to this Guaranty pursuant to Section
5.11 of the Loan Agreement shall become a Guarantor for all purposes of this
Guaranty upon execution and delivery by such Subsidiary of a joinder or
supplement in form and substance satisfactory to the Lender.
 
[Signature Page to Follow]
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Guarantors has executed and delivered this
Guaranty by its duly authorized officer, all as of the date first set forth
above.
 

 
AFTERSOFT NETWORK N.A., INC.
     
By:
/s/ Simon Chadwick
   
Name: 
Simon Chadwick
   
Title:
Director
                 
MAM SOFTWARE LTD.
     
By:
/s/ Simon Chadwick
   
Name:
Simon Chadwick
   
Title:
Director
                 
AFTERSOFT GROUP (UK) LTD.
     
By:
/s/ Simon Chadwick
   
Name:
Simon Chadwick
   
Title:
Director
                 
AFS WAREHOUSE DISTRIBUTION MANAGEMENT, INC.
     
By:
/s/ Ian Warwick
   
Name: 
Ian Warwick
   
Title:
President, Director
                 
AFS TIRE MANAGEMENT, INC.
     
By:
/s/ Ian Warwick
   
Name: 
Ian Warwick
   
Title:
President, Director
                 
AFS AUTOSERVICE INC.
     
By: 
/s/ Ian Warwick
   
Name:
Ian Warwick
   
Title:
President, Director

 
 
13

--------------------------------------------------------------------------------

 

